Citation Nr: 0407002	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-05 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for individual unemployability 
(TDIU), to include a total schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated at 50 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1970 to December 
1972, January 1975 to March 1976, and February 1983 to March 
1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in June 2002 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

During the initial review of the case the Board directed 
additional development under regulations then in effect.  See 
38 C.F.R. § 19.9 (2002).  The U.S. Court of Appeals for the 
Federal Circuit subsequently invalidated the regulation.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In May 2003, 
in compliance with DAV, the Board remanded the case to the RO 
for consideration of the evidence developed by the Board.  
The RO completed that review and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran is a high school graduate and has attained an 
associate arts degree.

2.  The veteran last worked in 1997 as a fingernail 
technician.  The veteran also worked as an employee in a 
bakery, a computer technician, and, during her military 
service, as an administrative technician.

3.  The veteran's service-connected acquired psychiatric 
disorder is are productive of serious occupational and social 
impairment.

4.  Total occupational and social impairment due to such 
symptoms as, gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
herself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal daily hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
name, has not been more nearly approximated.

5.  A Social Security Administration (SSA) administrative law 
judge determined the veteran is totally disabled from PTSD, 
with associated depression, as of May 1, 1997.

6.  The veteran currently is appropriately rated for her non-
psychiatric service-connected disorders.  She has a 30 
percent rating for a bilateral salpingo-oophorectomy and non 
compensable ratings for fibrocystic breast disease and the 
residuals of a bunionectomy of the left 5th toe.  As a result 
of this decision an 80 percent rating is in effect.

7.  The evidence shows the veteran's service-connected 
disorders render her ability to secure and follow a 
substantially gainful occupation as doubtful.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for a schedular rating of 70 percent, 
but no more, for the service-connected acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code(DC) 9411 
(2003).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for a total disability rating for 
compensation purposes based upon TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.16 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, ___ Vet. App. 
___, No. 01-944 (Jan. 13, 2004).  In this case it was 
essentially held that the notice and assistance provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was not done in this case, but as otherwise 
described below, the VCAA notice is complete.  Further, the 
Board allows the benefits sought by the veteran. 

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed her claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  In view of the essential complete grant 
as to the issues before the Board, it appears that all 
pertinent notice and development has been accomplished.

Historically, a March 1999 rating decision increased the 
veteran's rating for dysthymic disorder (also diagnosed as 
major depression) and PTSD (due to harassment) from 10 
percent to 50 percent.  The veteran submitted a May 1999 
notice of disagreement in which she asserted she should 
receive a total rating because she is unemployable.  An April 
2000 rating decision continued the 50 percent rating for the 
veteran's mental disorder and denied the claim for TDIU.  The 
veteran submitted a timely substantive appeal.

The veteran also is service connected for a bilateral 
ovariectomy, fibrocystic breast disease, and a bunionectomy, 
left 5th toe, for which the latter two she has noncompensable 
evaluations.  The veteran currently has the maximum schedular 
rating for her ovariectomy, 30 percent.  38 C.F.R. § 4.116, 
DC 7619.  There is no competent credible medical evidence of 
record that any residual of her ovariectomy has an unusual or 
exceptional impact on her employability or causes repeat 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2003).  The Board 
finds the same to apply to the veteran's noncompensable 
ratings.  There is no competent credible evidence of record 
to indicate an exceptional or unusual disability picture for 
her fibrocystic breast disease or her bunionectomy, fifth 
little toe.  Therefore, the determining issues of the 
veteran's case are the rating for her psychiatric disorder 
and her employability.

A September 1998 mental examination report conducted for SSA 
reflects that the veteran reported that her PTSD interferes 
with everything.  She reported living in a trailer, which was 
given to her by relatives to get her off the street after she 
was evicted from her apartment.  The examiner observed her to 
be cooperative and friendly but also guarded and hostile.  
She was oriented and she denied mania.  She denied auditory 
hallucinations and homicidal ideations.  The examiner 
rendered an Axis I diagnosis of PTSD, chronic and major 
depression disorder, recurrent.  The Axis II diagnosis was 
borderline personality disorder.  Axis V reflects a GAF of 
40.

A November 1998 report from the veteran's VA PTSD therapist 
reflects that he views the veteran as having lifelong PTSD, 
complicated peritraumatic disassociative disorder and 
depression.  In his view she is unemployable due to her PTSD 
symptoms, as she has averaged 4-5 jobs yearly.  The work 
environment apparently brings out her antecedent stressors of 
sexual harassment and issues with men, and she reenacts her 
sexual harassment experience.  He assessed her Global 
Assessment of Functioning (GAF) as 31.

A November 1998 VA mental examination report reflects that 
the veteran reported her experienced of being the victim of 
sexual harassment while in active service and its impact on 
her.  She reported that she had gone through three or four 
jobs a year, that she was irritable on the job, with 
neighbors, and with her children.  She also reported that she 
still has job difficulties.  She denied any current suicide 
ideation or plans, though there was an attempt in 1987 or 
1988.  She admitted to some homicidal ideation at times but 
no specific targets or attempts, and she denied any history 
of assaultive behavior.  The veteran reported that she rises 
early in the morning, eats cereal, and watches television.  
If she has no appointments, she doesn't even brush her teeth 
or dress.  She does not clean her home and she eats cereal 
instead of cooking.  She has few friends.  Her average day 
centers around going to the VA clinic for counseling.  Since 
her military experience, she has lived in the mountains 
alone, has been very irritable, and has had difficulty 
keeping jobs.  She has been told that she "has an attitude" 
on the job.  She also reported being very anxious, 
hypervigilant, startled, irritable, isolative, and the sight 
of people in military uniform triggers a feeling of 
agitation.

Mental status examination revealed a well groomed, 
overweight, veteran.  She was articulate and present, but at 
times appeared agitated.  There were no problems with 
cognitive functioning and she was oriented.  The examination 
report reflects that the Axis I diagnosis was PTSD, chronic, 
moderate to severe, and major depression, recurrent, in 
partial remission.  There was no Axis II diagnosis.  Axis V 
reflected a GAF as 53 for all conditions and 58 solely for 
PTSD.

A March 2000 VA mental examination report reflects that the 
veteran reported that she received 100 percent disability 
from SSA after an automobile accident.  This reportedly 
caused an increase in her psychiatric symptoms.  On review of 
the records, it was noted that she received counseling from a 
VA mental health center; that a September 1999 treatment note 
reflects that she still has difficulty dealing with men; and, 
that her work history point to many jobs of short duration as 
a result of her irritability and rather hostile nature, which 
the veteran herself describes as being rude to people.  She 
denies having trust in others and gave the examiner the 
impression she takes pride in knowing the rules and 
regulations and citing them in her defense of doing things in 
ways other than how her supervisors prefer them done.  She 
views life as a constant fight for survival.  She reports 
that what would satisfy her is 100 percent disability for 
PTSD and the receipt of therapy from a PTSD center for women 
in Palo Alto, CA.  She reported the sight of military 
uniforms as distressing.  She reported taking Prozac.

The veteran shops early in the morning to avoid crowds, has 
difficulty reading or doing tasks, like typing, because she 
gets distracted.  She sleeps three to four hours with 
medication.

The report reflects that the veteran to be reasonably neat 
and clean and disjointed in giving information, as reflected 
frequently by her returning to the injustices of life which 
ensued from her military experience.  There were scattered 
thoughts in her responses but no looseness of thought 
associations, no thought disorder, or brain organicity.  The 
examiner also observed that the veteran is totally involved 
in achieving some kind of recognition that she is a victim 
and the damage she suffered.  As a result, she is stuck in 
that battle for recognition, and she is unable to avail 
herself of the efforts to help her cope with her difficulties 
dealing with people, her anxiety, and dysphoria about dealing 
with life in general.  The examiner noted that the veteran's 
coping skills involve a desperate need to be in charge of the 
situation, be it a job setting or his interview with her.

The examiner observed that the veteran manifests symptoms of 
PTSD, but her substantial personality disorder does not allow 
her to learn new coping skills in dealing with it, but, 
instead, causes her to pursue recompense (justice), which is 
unlikely to occur because of what she views as due.  The 
examiner observed a loosely paranoid element to her focus and 
her rage, a histrionic elaboration of the injustices done to 
her ongoing, almost daily, and a sense of entitlement to what 
she is owed due to the distress of her experience.  The 
examiner concluded that it is difficult to assess how much of 
her disability is due to PTSD and how much is due to her 
personality, but it would appear that the degree of traumatic 
experience would not warrant the degree of response the 
veteran manifests without a major contributing factor of the 
personality disorder.  The examiner rendered an Axis I 
diagnosis of PTSD with dysthymia, and an Axis II diagnosis of 
personality disorder not otherwise specified, with paranoid 
histrionic and passive aggressive traits.  Axis V reflects a 
GAF of 52 for the PTSD and dysthymia.  The examiner observed 
the veteran to have conflictual relationships across the 
board, but he does not assess her as unemployable solely due 
to her PTSD with dysthymia.  He assessed the veteran's 
combined GAF, for PTSD and her personality disorder, as 42.

A December 2001 VA mental examination report reflects that 
the examiner observed that the veteran's PTSD symptoms 
continue at a moderate degree, and her depressive symptoms 
are chronic and secondary to her PTSD symptoms.  The 
examiner, however, clarified his assessment and diagnosis 
with the caution that he did not have the veteran's claim 
file.  Without benefit of the claim file to confirm his 
impression, he diagnosed the veteran's depression as meeting 
the criteria for dysthymic disorder.  Axis I diagnosis was 
PTSD, moderate, and dysthymic disorder, moderate to severe.  
Axis II diagnosis was borderline and histrionic traits.  Axis 
V reflects a GAF of 55 for PTSD and 48 for the dysthymic 
disorder.

The veteran's VA therapist has submitted reports in the 
veteran's behalf as concerns her impression of the veteran's 
mental disorder and her employability.  A November 2001 
report by the therapist notes the veteran's PTSD symptoms of 
continued sleep disturbance, agitation and depression, 
feelings of alienation, and difficulty concentrating.  She 
noted the veteran has presented with a flat affect, no 
pleasure, a tendency to explode in rage over minor 
infractions, and crowd avoidance.  The therapist opines that 
the veteran is unemployable due to the severity of her PTSD 
symptoms and residual effects, which render her unable to 
function in a 40-hour a week capacity.

The therapist's July 2002 report, to a large degree, mirrors 
her November 2001 report.  In the July 2002 report, however, 
the therapist advocates a trauma model proposed by a 
clinician and lecturer, Dr. Colin Ross.  This trauma model 
postulates that unresolved trauma and attachment conflicts 
interrupts the normal process of human development, whereby 
experiences are assimilated and integrated as building blocks 
of personality.  As a result, the mind maintains an unhealthy 
fragmentation of thought, feeling, memory, and perception, 
which manifests as personality disorders and extensive co-
morbidity.  Dr. Ross, according to the veteran's therapist, 
hypothesizes that individuals who experience trauma and are 
unable to resolve it, manifest this state into co-morbidity 
which presents as a personality disorder, such as borderline 
personality disorder.

The veteran's therapist opines that the veteran fits Dr. 
Ross' model, as evidenced by her intolerance of stress and 
her numerous unsuccessful efforts at employment.  The 
therapist also opines that the veteran's pursuit of her VA 
claim has exacerbated her symptoms, as the veteran believes 
VA has violated a principle for which she must seek redress.  
The therapist states that the veteran asks that VA recognize 
that she has PTSD and compensate her accordingly.

The veteran's therapist submitted another report in December 
2002.  The December 2002 report again presents Dr. Ross' 
model in more detail.  The essence of it is that the residual 
effects of trauma mimic or masquerade as a personality 
disorder such as borderline personality disorder.  This, in 
turn, is cited by the therapist to support her opinion that 
the diagnoses of the veteran which include borderline 
personality disorder are erroneous.  The therapist repeats 
her opinion that the veteran is severely disabled and 
unemployable solely due to her PTSD symptomatology.  

Another of the veteran's VA therapists submitted a May 2002 
report, wherein he opines that the veteran does not meet the 
criteria of an Axis II diagnosis, and she, therefore, does 
not have a personality disorder.  This therapist bases his 
opinion on the fact that the veteran did not manifest 
functionality problems until her 30s while she was in the 
military and began suffering from PTSD.

As additional development of the veteran's case, her claim 
file was submitted for a two-psychologist evaluation board in 
February 2003.  The initial February 2003 VA psychology 
examination report (Report 1) reflects that the veteran was 
administered a comprehensive psychological evaluation, which 
included administration of a PTSD interview, Trauma Symptom 
Inventory, Millon Clinical Multiaxial Inventory 2 (MCMI 2), 
and Personality Assessment Inventory (PAI).  The examiner 
conducted a comprehensive review of the veteran's claim file 
and medical records, as reflected by a synopsis of the 
relevant entries in the veteran's records.  The report 
reflects that the veteran described her daily activities as 
awaking early, having breakfast and taking her medication, 
then sits in bed dozing for the day.  The television is on at 
all times to "break up her train of thought."  The veteran 
rarely goes anywhere and does not do anything.  She watches 
TV in the evening.  The examiner observed the veteran to 
present on time and casually dressed.  The veteran is obese.  
Though anxious about the interview, the veteran was pleased 
to note her claim file was available to the examiner.  The 
examiner observed the veteran's affect to range from anxious 
to irritable, as she expressed frustration with VA's process 
and her treatment.  The veteran reported her mood as 
stressed, anxious, and nervous, and reemphasized her belief 
that she should be entitled to a 100 percent evaluation for 
her symptoms. 

The examiner observed the veteran to be oriented times 3, and 
she exhibited difficulty providing a detailed history of her 
sexual harassment.  The veteran tended to jump around, which 
made it difficult for the examiner to discern exactly what 
happened to her.  Otherwise, the veteran's reported history 
was fairly organized and, despite the sensitive nature of the 
subject matter, no psychosis or thought disorder was noted.  
The veteran's reported symptoms include experiencing suicidal 
ideation, with a plan but no intent, feelings of depression, 
worthlessness, hopelessness, tearfulness, loss of energy and 
fatigue, racing thoughts, anxiety and panic, and avoidance of 
stimuli associated with the sexual harassment.

The examiner interpreted the PAI results as suggesting the 
veteran continues to struggle with a wide range of symptoms 
associated with depression and anxiety, as the traumatic 
stress subscale was elevated.  Other elevations suggested 
social detachment and the tendency to be easily insulted or 
slighted by others, combined with the inclination to 
attribute her misfortunes to the actions of those around her.  
The examiner specifically noted that there was no elevation 
on the hypervigilance subscale.  The administered PTSD scale 
for DSM-IV suggested the veteran endorses the symptoms as 
related above.  The trauma symptom inventory suggested the 
veteran continues to struggle with symptoms associated with 
anxiety and depression.   Id.  The veteran's responses on the 
MCMI 2 suggested a tendency to present a picture of 
significant psychological distress, and that the veteran has 
adopted a perfectionist style of placing high demands on 
herself and others.  This stance serves to control intense 
feelings of anger and frustration, which sometime leak out.  
The results also suggest that the veteran seeks relationships 
in which she can lean on others for affection, security, and 
guidance.  Prior disappointments associated with this stance 
have led her to adopt an avoidant and mistrustful sense about 
relationships with others.  Id., p. 14.

The examiner's review of the claim file, the test scores of 
the psychological tests administered, and the clinical 
interview of the veteran, led the examiner to observe and 
conclude as follows: the examiner first noted the veteran's 
denial of having experienced any psychological difficulty 
prior to 1986 and her sexual harassment and the contradictory 
entries in her service medical records (SMRs).  Specifically 
her having sought treatment in March 1983 secondary to her 
complaint of distancing herself from her spouse and children 
for the prior 8 years and after her pituitary surgery.  The 
SMRs also reflect that the veteran reported dropping hobbies 
and other interests, increased sleep, marital discord, and 
depression.  SMRs reflect she sought  treatment again in 
April 1984.  The veteran reported stressors of struggling 
with the recent death of her mother, divorce, a disrupted 
love relationship, and personal health concerns.  The 
examiner noted that this medical evidence calls into 
question, the etiology of the veteran's psychological 
difficulty.

The examiner also noted doubt as to whether the veteran meets 
the DSM-IV criteria for a diagnosis of PTSD, despite her 
reexperiencing sexual harassment, avoidance of associated 
stimuli, and persistent symptoms of increased arousal.  The 
examiner based her doubts on the fact that, although work was 
noted as a significant stressor, and the veteran clearly was 
struggling with symptoms of depression and anxiety, there is 
no documentation or evidence that the veteran actually was 
threatened with death or serious injury.  Further, the 
veteran was in counseling throughout the time the harassment 
was occurring, and therapy notes reflect the veteran showed 
some improvement in her ability to cope with the work 
situation.  The examiner also noted that an examiner in 1994 
noted concern that the veteran did not meet the diagnostic 
criteria for PTSD.  Report 1, p. 15.

The examiner then addressed the veteran's therapist's opinion 
and her offering of Dr. Ross' model in response to the March 
2000 VA mental examination.  The examiner noted earlier in 
the report (p. 11) that the veteran presented her with 
literature of Dr. Ross which states, "I view borderline 
personality disorder as a normal human response to chronic 
childhood trauma."  Applying Dr. Ross' conclusion to the 
evidence before her, the examiner opined that it would not be 
expected that the harassment the veteran experienced in 
adulthood would result in her current presentation.  If her 
personality style is the result of previous trauma, it would 
have occurred long before she joined the military.  The 
examiner concluded that, in light of all her findings, it is 
clear the veteran does not meet the criteria for a diagnosis 
of PTSD.  Nonetheless, the veteran has a long standing 
history of depression which dates back to 1983.  Her history 
of the 1975 trans-spheroid pituitary adenomaectomy, other 
health concerns, and the sexual harassment episode, are 
contributing factors.  Id.

The examiner observed that, as reflected in the March 2000 VA 
examination report, that the veteran has a personality style 
which makes it difficult for her to cope with life stressors, 
and it increases her level of disability.  In terms of 
employability, it appears that the veteran's personality 
style has a greater negative impact than her other symptoms.  
As a result, the examiner agreed with the VA examiner's 
findings in the March 2000 report that that the veteran's 
service-connected condition alone cannot account for her 
unemployability.  The examiner rendered an Axis I diagnosis 
of major depressive disorder and generalized anxiety 
disorder, and an Axis II diagnosis of personality disorder 
not otherwise specified.  Axis V reflects a GAF of 51 for 
anxiety and depression, and 45 for the personality disorder.  
Id., pp. 14-15.

The VA examiner who evaluated the veteran in December 2001 
was the second evaluator of the two-psychologist board.  The 
February 2003 report (Report 2) reflects that the examiner 
conducted an extensive review of the claim file, to include 
the psychological assessment of reflected in the February 
2003 report of that assessment.  The examiner noted that the 
veteran still is prescribed Prozac.  The examiner noted the 
various entries in the claim file as concerns the efficacy of 
the veteran's PTSD diagnosis in light of her reported 
stressors, and the examiner's observation in the February 
2003 report that the veteran did not receive a threat as 
defined by DSM-IV criteria.  Report 2 reflects that the 
veteran reported that it is her belief that she was 
victimized because she reported drug trafficking of marihuana 
by her immediate superior officer and other supervisors.  She 
felt in fear of her life after her home and car were 
searched.  The examiner noted the veteran was homeless 
between 1990 and 1994, during which she describes a nervous 
breakdown.  This period was shortly after her discharge and 
unsuccessful transition to civilian life.  Report 2 reflects 
that the veteran reports a decrease in the frequency of her 
nightmares though recurrent.  The nightmares consist of a 
military situation in which she is being controlled and 
humiliated.  The veteran does not go out of her home if she 
can help it.  She reports the re-experiencing of her sexual 
harassment has worsened during the pursuit of her claim.  Her 
last employment was in 1997 as a fingernail technician.  The 
veteran describes an inability to be in a position where she 
is controlled by another person and where her job description 
entails work which is beneath her.  She has great difficulty 
dealing with criticism or her performance level or behavior.  
The veteran desires to work again but only in a capacity or 
at a level commensurate with her ability and not beneath her.

Report 2 reflects that the mini-mental status examination 
revealed that the veteran's mild paranoia towards VA's claim 
process is appropriate, given her experience with her claim.  
She reports suicide ideation which comes and goes, but she 
denies auditory or visual hallucinations.  The examiner 
opined that the veteran does have PTSD, because the level of 
sexual harassment which she endured led her to feel that her 
life was in danger because of unprecedented intrusive 
searches of her personal space.  The examiner also opined 
that the veteran has significant depressive symptoms, which 
are directly related to her PTSD and are consistent with 
dysthymic disorder, despite her having been suicidal in the 
past.  The examiner also opined that the veteran has a 
significant personality disorder, with the mixed presentation 
consisting of traits from the histrionic, narcissistic, and 
borderline criteria.  Given the veteran's personality 
disorder and the severe criticism and rejection she endured 
during her harassment, it would be extremely difficult for 
her to endure, and it adds to the otherwise difficult aspect 
of coping with PTSD symptoms.

Report 2 reflects that the examiner, based on the above, and 
the review of the psychological tests administered earlier in 
February 2003, opined partial disagreement with the 
examiner's opinion in Report 1, in that an Axis I diagnosis 
of PTSD was not rendered.  The examiner in Report 2, however, 
concurs that the veteran is employable with regards to her 
symptoms of PTSD and dysthymia disorder.  The examiner 
concludes that the veteran's primary difficulties in 
sustaining full-time employment will be coping with any form 
of criticism, which primarily is a function of her 
personality disorder.  The veteran will perform best in 
situations where she has very little contact with the public 
and also where her supervisor is not male.  Prognosis for 
long term success in an employment situation is poor, 
secondary to her personality disorder.  The examiner rendered 
an Axis I diagnosis of PTSD, chronic and moderate to severe, 
and dysthymic disorder.  Axis II diagnosis is personality 
disorder not otherwise specified, with narcissistic, 
histrionic, and borderline traits.  Axis V reflects a GAF of 
55 for PTSD, 55 for dysthymic disorder, and 45 for the 
personality disorder.

At the June 2002 Travel Board, the veteran related her 1986 
sexual harassment experience and her current symptomatology, 
and the fact that she still receives regular counseling at 
the vet center.  Transcript (T), pp. 10-13.  She also related 
that, as a result of her symptoms, she has difficulty 
functioning in a work environment, even with simple tasks.  
She finds that she has difficulty spelling even simple words.  
T, pp. 11-13, 18.  The veteran's representative asserted that 
the evidence shows the veteran does not have a personality 
disorder.  In support of this assertion, the veteran's 
representative points to the veteran's superior performance 
in active service, except for the period during which the 
sexual harassment occurred.  The conclusion, argues the 
representative, is that the veteran had long periods of 
successful performance for one supposedly with a personality 
disorder.  T, p. 3.

The veteran's representative's written presentations aver 
that the evidence is such that the veteran's PTSD and 
personality disorders are so intertwined that they cannot be 
disassociated from each other.  As such, at worse, the 
evidence is in equipoise whereby the veteran prevails via 
receiving the benefit of the doubt.  Another written 
presentation emphasizes that the issue of unemployability 
must be viewed subjectively rather than objectively.

Schedular increased rating.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Mental disorders which manifest occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships, are appropriately evaluated at 50 
percent.  38 C.F.R. § 4.130, DC 9411 (2003).

Manifestations of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, are 
evaluated at 70 percent when more nearly approximated.  
38 C.F.R. §§ 4.3, 4.7, DC 9411 (2003).

The medical evidence is set forth in detail above.  The 
Board notes that, although the medical evidence does not 
show the veteran to manifest circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week, 
or impaired judgment or abstract thinking, the Board finds 
that her symptomatology manifests impairment in maintaining 
work and social relationships and mood and motivation 
disturbances.  38 C.F.R. §§ 4.3, 4.7, DC 9411 (2003).

The medical evidence shows the veteran's reported suicide 
ideation to be periodic rather than constant.  Further, as 
noted earlier, there is no evidence of impaired judgment, 
obsessional rituals, periods of violence, illogical speech, 
impaired impulse control, spatial disorientation, or current 
neglect of personal hygiene.  Nonetheless, the several 
mental examinations assessed the veteran's GAF as 55 or 51 
or lower for her service-connected mental disorders.  A GAF 
of 55 is mid to high range of the 51 to 60 range, which is 
reflective of moderate symptoms or moderate difficulty in 
social or occupational functioning.  DSM-IV, p. 47.  On the 
other hand, a GAF of 51 is borderline as concerns the range 
for moderate symptoms and that of 41 to 50 for serious 
symptoms.

The Board is mindful that, while mental disorders are not 
rated solely on the basis of social impairment, it is a 
factor to be considered.  38 C.F.R. § 4.125(b) (2003).  
Assessing all of these factors, the Board deems the evidence 
roughly in equipoise.  The veteran has not manifested any of 
the mental symptoms associated with detachment from reality, 
she has manifested periodic suicidal ideation and panic 
attacks, as well as isolative behavior as shown by her 
avoidance of crowds and having few friends.

Therefore, affording the veteran the benefit of the doubt, 
the Board finds the veteran's symptomatology more nearly 
approximates a 70 percent evaluation than 50 percent.  
38 C.F.R. §§ 4.3, 4.7 (2003).  A total schedular rating of 
100 percent is not warranted, as the veteran has not 
manifested total occupational and social impairment due to 
such symptoms as, gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
herself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal daily hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
name.

As noted earlier, there is no medical evidence of increased 
pathology as concerns the veteran's service-connected 
disorders for which she is rated non-compensable.  Further, 
she already receives the maximum rating for her bilateral 
ovariectomy.  As concerns these service-connected disorders, 
the Board finds no basis on which to find the veteran's 
disability pictures are unusual or exceptional so as to 
merit a referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

TDIU.

For VA purposes, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2003).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established 
by the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service-
connected disabilities nor his or her advancing age may be 
considered. 38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

As set forth above, the Board finds the veteran's mental 
disorders disability more nearly approximates an evaluation 
of 70 percent.  She is rated 30 percent for her bilateral 
ovariectomy, for a combined rating of 80 percent.  38 C.F.R. 
§ 4.25 (2003).  Therefore, the veteran meets the criteria 
for consideration for TDIU under 38 C.F.R. § 4.16(a) (2003).

As set forth in the evidence above, the consensus among the 
various clinicians who have examined the veteran is that she 
has significant employability issues.  The veteran's 
personal VA therapists deem her unemployable solely because 
of her service-connected mental disorders, whereas other VA 
examiners who examined her opined that her personality 
disorder plays an integral, significant role in her 
employability issues.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefore 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Board finds that the evidence of record is 
roughly in equipoise.  There have been multiple evaluations 
by various VA examiners, including the board of two.  While 
there is some conflict in the recorded holdings, the 
undersigned concludes that, with resolution of reasonable 
doubt in the appellant's favor, there is a basis to find that 
the service-connected disorders currently render her 
unemployable.

The examiner at the March 2000 VA examination observed that 
is difficult to assess how much of the veteran's disability 
is due to her PTSD and how much to her personality, though he 
opined her personality disorder is a major contributing 
factor.  The examiner at the December 2001 did not have the 
veteran's claim file for review, but assessed the veteran's 
depressive symptoms as secondary to her PTSD and as moderate 
to severe.  Report 1 reflects the examiner concluded that the 
veteran's service-connected mental disorders, alone, cannot 
account for her unemployability, which is not an affirmative 
finding of employability.  The Board notes that, although the 
examiner in Report 2 opined the veteran is employable solely 
on the basis of her PTSD, she nonetheless observed that the 
veteran's prognosis for long-term success in an employment 
situation is poor, in part due to her personality disorder. 

On the other side of the scale are the opinions of the 
veteran's personal therapists, who disavow the presence of a 
personality disorder and opine the veteran is unemployable.  
They point to the many unsuccessful employment experiences, 
wherein the veteran changed jobs four to five times a year, 
which one therapist deems attributable solely to her PTSD.

The Board finds the evidence roughly balanced enough to 
afford the veteran the benefit of the doubt as concerns her 
employability due to her service-connected mental disorders.  
38 C.F.R. §§ 4.3, 4.16 (2003); VAOPGCPREC 75-91 (December 27, 
1991);



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation not to exceed 70 percent for 
PTSD, with dysthymic disorder, is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to a total disability rating for compensation 
purposes based upon TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the Boa's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



